Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Comment (status identifier)
Examiner notes that independent claim 11 has an incorrect status identifier as “previously presented”. Applicant’s Attorney, Alec Larsen, confirmed on 04/01/2022 that the status identifier is an error and the correct identifier should be “currently amended”. 

Status of the Claims
Claims 1-10 and 12-20 are canceled. Claims 11 and 25 have been amended. Claims 11 and 21-32 are pending.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 03/03/2022, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 03/03/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 03/03/2022 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that claim 11 is allowable over the prior art references. Examiner disagrees. Specifically, Applicant argues that the references do not disclose identifying available lockers and then a closest available locker both horizontally and vertically is also identifier (See Applicant’s arguments pg. 8). Examiner disagrees. Peynet discloses this limitation:
identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of mobile computing device, which individual locker of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the mobile computing device in both horizontal distance and vertical distance; 
Robinson discloses determining a physical location of the mobile computing device and delivery vehicle, and identifying which of the plurality of lockers is a sufficient size to accommodate the parcel: (Robinson ¶0048 disclosing determining the location of a delivery driver in comparison to the locker bank based on the location of the mobile computing device of the driver and/or location of the delivery vehicle; locating locker bank(s) that are no more than a particular distance from the delivery driver or  vehicle) and identifying a locker of sufficient size to accommodate the parcel; Robinson ¶0066 disclosing the system determining the size of available lockers within the locker bank, and whether any available lockers are sufficiently sized to physically accommodate the parcel), but does not explicitly disclose determining which of the plurality of  available lockers of sufficient size to accommodate the parcel is a closest distance to the computing device in both horizontal and vertical distance. Peynet discloses this limitation: (Peynet ¶0042 disclosing a luminous or audio indication based on predefined preferences such as the closest position available to the delivery agent; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not (available) at any time; Figs. 1 and 4 discloses the locker bank of different heights and widths, rows and columns, therefore in order to identify the closest locker, vertical and horizontal distances are utilized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson to include identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of mobile computing device, which individual locker of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the mobile computing device in both horizontal distance and vertical distance as taught by Peynet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner notes that Robinson ¶0048 discloses that the system locates one or more locker banks that are no more than a particular distance from the delivery driver, delivery vehicle, etc. Further Applicant’s specification [0059] and [0060] also discloses determining that the mobile computing device is within a particular distance of the locker bank based on a location of a delivery vehicle associated with the driver using one or more techniques for locating the mobile computing device. The system determines a location of the delivery driver (e.g. the mobile computing device or vehicle is near the locker bank indicating the driver is approaching the locker bank). 
Examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145).

Claim 11: Robinson discloses: A method of re-routing a delivery vehicle transporting a parcel from a delivery destination to a locker bank using a mobile computing device associated with the delivery vehicle, the mobile computing device connected to a logistics network system, the locker bank comprising a plurality of lockers and a locker bank computer, the method comprising: (Robinson ¶0013 disclosing delivering items to alternative delivery locations in response to one or many unsuccessful delivery attempts; ¶0014 disclosing an alternative delivery location may include a location other than the physical address of the recipient and may comprise one or more locker banks comprising a plurality of lockers, see also ¶0035 disclosing the redirection of one or more parcels from a primary delivery location to an alternate delivery location such as a suitable locker bank; ¶0015 disclosing indication being sent from the delivery driver via portable computing device; ¶0022 disclosing the system having a logistics server, one or more remote computing devices; ¶0023 disclosing the computer networks; ¶0048 disclosing the delivery driver’s delivery vehicle)
initiating, by one or more processors associated with the mobile computing device, the re-routing of the delivery vehicle from the delivery destination to the locker bank in response to an unsuccessful delivery of the parcel; (Robinson ¶0037 disclosing the system receiving an indication (via input from a wireless device such as a smart phone) that delivery of the parcel to a primary delivery location not being possible; ¶0043 disclosing the system may be configured to reroute parcels that were the subject of an unsuccessful delivery attempt to a particular lock bank; ¶0029 discloses processors that execute the operations)
automatically determining, by the one or more processors associated with the mobile computing device, whether one or more wireless communication initiation conditions have been met, wherein the one or more wireless communication initiation conditions include at least a proximity of the delivery vehicle to the locker bank; (Robinson ¶0048 disclosing the system may locate one or more locker banks that are no more than a particular distance delivery driver (condition), (e.g. if locker bank A is too far, it will not be selected and the driver will not need to log on to locker bank A’s computer))
at least partially in response to determining that the one or more wireless communication initiation conditions have been met, initiating, by the one or more processors associated with the mobile computing device, a direct wireless Page 2 of 10 4815-6745-1646 v1Application No. 15/252,629Attorney Docket No.: IPP201537921/258244 Response Filed: 03/03/2022 Reply to Office Action of: October 05, 2021communication channel between the mobile computing device and the locker bank computer; (Robinson ¶0048 disclosing the system may locate one or more locker banks that are no more than a particular distance delivery driver (condition), (e.g. if locker bank A is too far, it will not be selected and the driver will not need to log on to locker bank A’s computer); and ¶0084 disclosing the delivery driver accessing the request to access the locker bank by the delivery driver and including an access of a locker bank computer by the delivery driver; receiving the request in response to receiving a scanning of indicia associated with the delivery driver located on a computer device of the delivery driver, etc.; this allows the delivery driver to select to deliver the one or more parcels to the locker bank)
sending, by the one or more processors associated with the mobile computing device, and through the direct wireless communication channel, a request to deposit the parcel being transported by the delivery vehicle at the locker bank; (Robinson ¶0084 disclosing the system receives a request from the delivery driver to access the locker bank, which may be via input on a wireless or iBecaons associate with the locker bank computer, or scanning of indicia located on a computing device of the delivery driver; ¶0089 disclosing a request to delivery one or more parcels to the locker)
identifying, by the one or more processors associated with the mobile computing device, which of the plurality of available lockers is of sufficient size to accommodate the parcel; (Robinson ¶0066 disclosing the system determining the size of available lockers within the locker bank, and whether any available lockers are sufficiently sized to physically accommodate the parcel)

Robinson in view of Peynet discloses: 
receiving , by the one or more processors associated with the mobile computing device, an indication of a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel; 
Robinson discloses receiving an indication of a plurality of available lockers at the locker bank, and strongly implies that the available lockers are empty (Robinson ¶0046 disclosing the locker bank information retrieved by the system includes information relating to the ability of those locker banks to receive parcels; ¶0066 disclosing determining locker availability in real time), but does not explicitly disclose that each available locker comprises one not currently storing a parcel. Peynet discloses this limitation: (Peynet ¶0020 disclosing checking with a processing module and a weight or presence detector located in sides the compartment whether the locker is empty; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson to include each available locker comprises one not currently storing a parcel as taught by Peynet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of mobile computing device, which individual locker of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the mobile computing device in both horizontal distance and vertical distance; 
Robinson discloses determining a physical location of the mobile computing device and delivery vehicle, and identifying which of the plurality of lockers is a sufficient size to accommodate the parcel: (Robinson ¶0048 disclosing determining the location of a delivery driver in comparison to the locker bank based on the location of the mobile computing device of the driver and/or location of the delivery vehicle; locating locker bank(s) that are no more than a particular distance from the delivery driver or  vehicle) and identifying a locker of sufficient size to accommodate the parcel; Robinson ¶0066 disclosing the system determining the size of available lockers within the locker bank, and whether any available lockers are sufficiently sized to physically accommodate the parcel), but does not explicitly disclose determining which of the plurality of  available lockers of sufficient size to accommodate the parcel is a closest distance to the computing device in both horizontal and vertical distance. Peynet discloses this limitation: (Peynet ¶0042 disclosing a luminous or audio indication based on predefined preferences such as the closest position available to the delivery agent; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not (available) at any time; Figs. 1 and 4 discloses the locker bank of different heights and widths, rows and columns, therefore in order to identify the closest locker, vertical and horizontal distances are utilized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson to include identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of mobile computing device, which individual locker of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the mobile computing device in both horizontal distance and vertical distance as taught by Peynet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner notes that Robinson ¶0048 discloses that the system locates one or more locker banks that are no more than a particular distance from the delivery driver, delivery vehicle, etc. Further Applicant’s specification [0059] and [0060] also discloses determining that the mobile computing device is within a particular distance of the locker bank based on a location of a delivery vehicle associated with the driver using one or more techniques for locating the mobile computing device. The system determines a location of the delivery driver (e.g. the mobile computing device or vehicle is near the locker bank indicating the driver is approaching the locker bank). 

and automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker.
Robinson discloses automatically opening a locker associated with the parcel (Robinson ¶0093 disclosing the system opening the one or more lockers to which the system us providing access), but does not explicitly disclose automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker. Peynet discloses this limitation: (Peynet ¶0042 discloses identifying the electronic locker and identifying the closest position available to the delivery agent; ¶0044 discloses entering ID codes via smartphone and opening a lockable component of the electronic unit; ¶0053 discloses the electronic locker opening the door and the mechanism cooperate for automatically opening the door). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson to include automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker as taught by Peynet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23: The method of claim 11, further comprising receiving, by the one or more processors associated with the mobile computing device, an indication of an unsuccessful delivery of the parcel, wherein the re-routing is initiated based on the indication of the unsuccessful delivery of the parcel. (Robinson ¶0037 disclosing the system receiving an indication (via input from a wireless device such as a smart phone) that delivery of the parcel to a primary delivery location not being possible; ¶0043 disclosing the system may be configured to reroute parcels that were the subject of an unsuccessful delivery attempt to a particular lock bank; ¶0029 discloses processors that execute the operations)

Claim 24: The method of claim 11, wherein the proximity is determined based on a global positioning system (GPS) location of the vehicle. (Robinson ¶0048 disclosing determining the location of a delivery driver in comparison to the locker bank based on the location of the mobile computing device of the driver and/or location of the delivery vehicle; locating locker bank(s) that are no more than a particular distance from the delivery driver or  vehicle; location may be determined based on GPS coordinates of the device)

Claim 25: The method of claim 11, wherein in response to the request to deposit the parcel,  package level detail for the parcel is retrieved. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (also package level detail); ¶0171 disclosing the delivery driver selecting the option to deliver a package at a locker (request to deposit the package), delivery/deposit may be via scanning a package or entering the number for the package; ¶0172 disclosing upon scanning the package to initiate delivery, the system retrieves information associated with the package and displays the tracking number (also package level detail); ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel;)

Claim 26: The method of claim 25, wherein the package level detail includes shipper information. (Robinson ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel (e.g. the name of the shipper))

Claim 27: The method of claim 25, wherein the package level detail includes consignee information. (Robinson ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel (e.g. the name of the consignee))

Claim 28: The method of claim 25, wherein the package level detail includes a description of items in the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0048 disclosing the locker bank determination being based on the goods being high-value or perishable)


Claim 29: The method of claim 25, wherein the package level detail includes a weight of the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0016 disclosing the size of the parcel including dimensional weight being used to decide a suitable locker)

Claim 30: The method of claim 25, wherein the package level detail includes dimensions of the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0016 disclosing the size of the parcel including physical dimensions being used to decide a suitable locker (e.g. package dimensions))

Claim 31: The method of claim 25, wherein the package level detail includes special handling information for the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel; ¶0052 disclose the carrier designating the locker bank based on special handling instructions)

Claim 32: The method of claim 25, wherein the package level detail includes a service level for the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel; ¶0052 disclose the carrier designating the locker bank based on service level guarantees)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145) further in view of Torres (2015/0186840).

Claim 21: The method of claim 11, wherein the locker bank comprises one or more imaging devices, (Robinson ¶0168 disclosing the locker bank computer comprising one or more imaging devices (e.g. one or more cameras)), but does not explicitly disclose identification of the delivery vehicle through image capture and analysis performed by the locker bank computer. Torres does:
and wherein the one or more wireless communication initiation conditions comprise an identification of the delivery vehicle through image capture and analysis performed by the locker bank computer. (Torres ¶0037 disclosing the locker station having one or more cameras and associated recorders used to capture and record an image of an individual delivery a parcel, the sensors detect motion within a proximity)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include identifying the delivery vehicle through image capture and analysis performed by the locker bank computer as taught by Torres in the system of Robinson in view of Peynet, in order to verify the placing of a parcel within the locker station (Torres ¶0037).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145) further in view of Corder (2014/0330407).

Claim 22: The method of claim 11, 
Robinson discloses that the locker bank comprises weight sensors (Robinson ¶0095 discloses the locker bank being equipped with one or more weight sensors), but does not explicitly disclose that the one or more wireless communication initiation conditions include activation of the one or more weight sensors. Corder does:
wherein the locker bank comprises one or more weight sensors, and wherein the one or more wireless communication initiation conditions include activation of the one or more weight sensors. (Corder ¶0128 disclosing the locker control unit communicating with the locker control modules and/or sensors which may be wireless; ¶0132 disclosing proximity detectors, which may be a weight sensor, detecting a package in an area of the locker and altering the delivery driver that the package has been properly positioned in the locker; ¶0134 disclosing each sensor may be connected or integrated with the locker control module enabling the module to report the package present status)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include that he one or more wireless communication initiation conditions include activation of the one or more weight sensors as taught by Corder in the system of Robinson in view of Peynet, in order to provide assurance a package was delivered, and detect and report potential abnormal use of the lockers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628